JONES, J.,
dissenting:
1. “The majority opinion seemls to me to be a labored one, its reasoning specious, and its conclusion faulty. Can it be possible that any one, whether lawyer or layman, could misunderstand the controlling effect that an affirmative answer to interrogatory 1 would have upon the case? The interrogatory seeks an answer to a controlling and ultimjate fact and not one which is evidential. Had the question been one which required the jury to answer merely whether warnings had been given, the interrogatory might be open to criticism, but here the interrogatory sought to obtain the jury’s conclusion as to whether reasonable warnings had been given of the danger of the benzol tank. More than any other case reported in the books this judgment demolishes the statute relating to special interrogatories.”